DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The disclosure is objected to because of the following informalities: 
-- a jobs -- should be -- a job -- or -- jobs -- in [0045]. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"cognitive rules engine" in claim 1 line 2, claim 7 line 3, claims 8, 14-15, 20.
“result consumption analysis module” in claim 3 line 3, claims 10, 17.
“dependency analysis module” in claim 3 line 5, claims 4, 10-11, 17-18.
“estimation of job start time module” in claim 3 line 7, claims 5, 10, 12.
“resource consumption analysis module” in claim 3 line 11, claims 6, 10, 13, 19.
“historical priority module” in claim 3 line 13, claims 10, 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 2 recites “receiving data pipeline”. It is unclear if the data from the data pipeline or data pipelines are received.
Claim 1 line 2 recites “cognitive rules engine” without clearly reciting what is being referred by the cognitive rules engine.
Claim 1 line 5 recites “a result of the computational method” while claim 3 recites computational method comprises a plurality of claim elements. It is unclear if the computational method has “a single result/output”, or “multiple results/output” and claim 1 is based on a result of plurality of computational results. 
Claim 3 line 3-4 recites “predict a consumer of a result” and lines 11-12 recites “determine the consumer of the result ”. It is unclear what is being predicted/determined i.e. the consumer or the result of the pipeline. 
Claim 3 line 5 recites “dependency of the one or more data pipelines” without clearly reciting if the dependency of the more data pipelines among each other or dependency on what.
Claim 3 lines 9-10 recites “number of computational resources required”. It is unclear if the number of resources referring to number of processors, cores, nodes, servers, virtual machines, hosts, clusters.
Claim 3 lines 23-14 recites “determine historical priority”. It is unclear what is being referred as historical priority i.e. if it is different from the current priority and if the historical priority is a set of priorities rather than just one priority.
Claim 6 line 2 recites “based on resource consumption analysis module and estimation of job start time module. It is unclear if the module itself is the basis for the availability prediction i.e. if certain metrics such as utilization, usage, execution deadline, etc determined from these modules are the basis for prediction or the modules itself is the basis. 
Claim 8 line 6 recites “system is capable of performing a method”. Capable is not definite i.e. it is not clearly recited if the system performs the method or doesn’t perform the method.
Following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
"cognitive rules engine" in claim 1 line 2, claims 7-8, 14-15, 20.

“result consumption analysis module” in claim 3 line 3, claims 10, 17.
“dependency analysis module” in claim 3 line 5, claims 4, 10-11, 17-18.
“estimation of job start time module” in claim 3 line 7, claims 5, 10, 12.
“resource consumption analysis module” in claim 3 line 11, claims 6, 10, 13, 19.
“historical priority module” in claim 3 line 13, claims 10, 17.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 15 recites a “computer-readable storage media” and “tangible storage media”, which is not defined by the specification. The broadest reasonable interpretation of a claim drawn to a “computer-readable storage media” and “tangible storage media” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer usable program product, particularly when the specification is silent. Transitory propagating signals are non-statutory subject matter. Applicant is advised to recite “non-transitory computer-readable storage media” to overcome 35 U.S.C. 101 rejections.
Claims 16-20 are dependent claims of claim 15 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.



Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory Category (yes/no) 
	Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 8 recites a system … comprising a one or more processors, which falls within the “machine” category of 35 U.S.C. § 101. Claim 15 recites computer program product … comprising one or more computer-readable storage media”, which doesn’t fall within  the statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

	Step 2A, Prong One
Independent claim 1 recites the following steps:
	[i] 	receiving, by a cognitive rules engine, one or more data pipelines; 
[ii]	analyzing, using a computational method of the cognitive rules engine, the one or more data pipelines; and 
[iii]	prioritizing the one or more data pipelines based on a result of the computational method of the cognitive rules engine.

The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii], analyzing …the one or more data pipelines” is an observation and evaluation. Similarly, prioritizing the one or more data pipeline based on a result” is a combination of observation, evaluation, judgement and opinion.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 8 and claim 15 recites judicial exception.
	Step 2A, Prong Two
Because claims 1, 8 and 15 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “cognitive rules engine”, “computational methods of cognitive rules engine”. Claim 1 also recites the following step: [i] receiving, by a cognitive rules engine, one or more data pipelines. Claim 8 recites “processors, memories, tangible storage media. Claim 15 recites “computer program product, tangle storage media, processor.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, cognitive rules engine according to the specification perform various analysis using various modules ¶ 0059-0071 and fig. 3. Cognitive rules engine having multiple analysis component either equivalent to providing a technological environment or engine to perform certain analysis. Similarly, computational methods performed by the cognitive rules engine can be broadly categorized as generic computing methods as recited in the independent claims. Thus, the cognitive rules engine and computational methods of the cognitive rules engine, under broadest reasonable interpretation, do not integrate the judicial exception into a practical application.
Specification further discloses computer program product ¶ 0012, computer readable storage medium ¶ 0013. Thus, processors, memories, tangible storage media. computer program product do not integrate the judicial exception into a practical application.
Further, the additional limitations reciting [i] receiving, by a cognitive rules engine, one or more data pipeline do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of receiving one or more data pipelines. See MPEP 2106.05(g).
Thus, claims 1, 8 and 15 are directed to a judicial exception because claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.
	Step 2B
Because claims 1, 8 and 15 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
	In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, memories, tangible storage media, “computer program product, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0012-0013, 0017, and 0076-0077. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “cognitive rules engine” as an engine to analyze using computational methods ¶0022, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of “[i] receiving, by a cognitive rules engine, one or more data pipelines” has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network area well-understood, routing and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 8 and 15 are not directed to significantly more that a patent ineligible concept. 
Dependent claims 2, 9 and 16 do not add meaningful limitations to the abstract idea because they further describe “data pipelines feeds into a data repository”, which is storing data into a database and can be considered and insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed for data gathering. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0198463 A1)  in view of Cella et al. (US 2019/0187685 A1, hereafter Cella).

As per claim 1, Cheng teaches the invention substantially as claimed including a method for data pipeline prioritization ([0013] high/low priority signal, distributed, fastest/slowest pipeline), the method comprising: 
receiving one or more data pipelines ([0012] fig 1 pipeline structure having pipeline PL1-PLn, parallel data transmission); 
analyzing, using a computational method, the one or more data pipelines ([0016] fig 5A-C, pipeline, provide normal transmission, relocate resources, according to the transmission rate, fastest pipeline, larger bandwidth  [0015] detect pipeline parameters); and 
prioritizing the one or more data pipelines based on a result of the computational method ([0013] high/low priority signal, distributed, fastest/slowest pipeline i.e. prioritizing the pipeline [0015] dynamically adjust the size of each pipeline according to the transmission status, pipeline parameters, detect pipeline parameters [0016] all pipeline, normal transmission, faster pipeline, larger bandwidth, transmission of fastest pipeline, downgraded, relocate more resources to PL2 fastest pipeline still able to provide normal transmission, slowest pipeline, normal transmission, relocate more resources to pipeline).  
Cheng doesn’t specifically teach cognitive rules engine.
Cella, however, teaches cognitive rules engine (fig 6 cognitive systems 120 fig 14 cognitive input selection system [0313] automatic adapting, multi-sensor data collection system [0330] rules engine).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of similar prior arts of Cheng with the teachings of Cella of cognitive systems to automatic adapting data collections using rule engines to improve efficiency and allow cognitive rules engine to the method of Cheng as in the instant invention.


As per claim 2, wherein the one or more data pipelines feeds into a data repository ([0403] store, stream data, repository).  

As per claim 3, Cella teaches wherein the computational method of the cognitive rules engine further comprises (fig 6 cognitive systems 120 fig 14 cognitive input selection system [0313] automatic adapting, multi-sensor data collection system [0330] rules engine): 
using a result consumption analysis module to predict a consumer of a result of the one or more data pipelines ([0310] machine learning, enable, derivation based learning, learn from and make decisions, set of data, data-driven predictions and adapting according to the set of data [0313] automatically adapting, cognitive input selection, performance parameter [0609] correlation of trends and value, different type of data, best prediction); 
using a dependency analysis module to determine a dependency of the one or more data pipelines ([0057] receiving multiple data streams [0319] fusion of data for various sensors, fused data streams); 
using an estimation of job start time module to determine a time required to finish a data pipeline in order to meet a service level agreement (SLA) ([1425] does a component/process of the system have sufficient time, service level agreement 12362 [0420] controller, data collection system, identify,  time duration of data collection [0834] duration of sampling required); 
using a resource consumption analysis module to determine a number of computational resources required to run the one or more data pipelines ([0420] data collection, configure resources, identify specific sensors, multiplexer/switch configuration [0424] [0959] availability of computing resources [1765] requiring smaller number of server node); 
using a user consumption analysis module to determine the consumer of the result of the one or more data pipelines ([0040] data, sensors, multiplexed, fused data stream, data elements, consumption, consumers, training, feedback [0323] cognitive data marketplace, data, consumer, types of data, user, wishes); and 
using a historical priority module to determine a historical priority of the one or more data pipelines or of a similar data pipeline ([1063] expert system, adjust, priority of data collection activity [1413] priority information of streaming data). 

As per claim 4, Cella teaches wherein, based on the dependency analysis module, a priority of the one or more data pipelines increases when a result of the one or more data pipelines is used by another data pipeline with a higher priority ([0244] multiple scheduling level, monitoring, measurement point, round-robin, alarm i.e. alarms is higher priority than the monitoring of data, priority level can be increased to be serviced more often [1063] user, select, aspects of data collection, expert system, adjust, priority of data collection activity [1902]).  

As per claim 5, Cella teaches wherein, based on the estimation of job start time module, a priority of the one or more data pipelines increases ([0244] priority level can be increased [1063] priority of data collection activity) when triggering the one or more data pipelines will meet a service level agreement (SLA) ([1425] benchmarking data, service level agreement 12362[1431] adjusts, frequency, in response to benchmarking data [1488] update sensor data transmission protocol, in response to the service level agreement).  

As per claim 6, Cella teaches predicting an availability of an executing server, based on the resource consumption analysis module and the estimation of job start time module ([0923] state predictions [1005] prediction , operating condition [1412] transmission conditions, servers [1549] available computing resources, predicted availability of the device).  

As per claim 7,  Cella teaches generating a predictive model for data pipeline prioritization based on the result of the computational method of the cognitive rules engine ([0041] AI models [0063] data streaming, collection, models, pattern recognizers [1063] statistical information, expert system, adjust, priority, data collection activity).  

Claim 8 recites a computer system for data pipeline prioritization, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Cella ¶ 0842), wherein the computer system is capable of performing a method comprising limitations similar to claim 1. Therefore, it is rejected for the same rational.

Claim 9 recites the computer system of claim 8, with limitations similar to claim 2. Therefore, it is rejected for the same rational.
Claim 10 recites the computer system of claim 8, with limitations similar to claim 3. Therefore, it is rejected for the same rational.
Claim 11 recites the computer system of claim 8, with limitations similar to claim 4. Therefore, it is rejected for the same rational.
Claim 12 recites the computer system of claim 8, with limitations similar to claim 5. Therefore, it is rejected for the same rational.
Claim 13 recites the computer system of claim 8, with limitations similar to claim 6. Therefore, it is rejected for the same rational.
Claim 14 recites the computer system of claim 8, with limitations similar to claim 7. Therefore, it is rejected for the same rational.

Claim 15 recites a computer program product for data pipeline prioritization, comprising: one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor (Cella ¶ 0842) to perform a method comprising limitations similar to claim 1. Therefore, it is rejected for the same rational.

Claim 16 recites the computer program product of claim 15, with limitation similar to claim 2. Therefore, it is rejected for the same rational.
Claim 17 recites the computer program product of claim 15, with limitation similar to claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites the computer program product of claim 15, with limitation similar to claim 4. Therefore, it is rejected for the same rational.
Claim 19 recites the computer program product of claim 15, with limitation similar to claim 6. Therefore, it is rejected for the same rational.
Claim 20 recites the computer program product of claim 15, with limitation similar to claim 7. Therefore, it is rejected for the same rational.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chawla et al. (US 20150356442 A1) cognitive media content.
Saxena et al. (US 2018/0129955 A1) Hybrid Blockchain Data Architecture For Use Within A Cognitive Environment.
Spisak et al. (US 2020/0092319 A1) Cognitive Security Exposure Analysis And Resolution Based On Security Trends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195